DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Office Action Summary
Instant application was filed 06/18/2019 with priority to 1/27/2017.
Claims 11-20 are pending in the instant application.
Claims 11-20 are rejected under 35 USC § 103.
Applicant’s Arguments/Amendments filed 8/30/2021 have been considered but are moot based on new grounds of rejection found upon further search and consideration and necessitated by applicant’s amendments that changed the scope of the instant invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 11-20 rejected under 35 U.S.C. 103 as being unpatentable over Enga et al. (US Pre-Grant Publication No: 2017/0250798 A1) hereinafter referred to as Enga in view of Matsuda et al. (US Pre-Grant Publication No: 2013/0287210 A1) hereinafter referred to as Matsuda.

As per claim 11, Enga teaches A search device comprising: processing circuitry to receive, from a monitoring device which generates an encrypted query including one keyword, the encrypted query and to store the encrypted query in a storage medium, and since then to receive, from another device which is different from the monitoring device and which creates encrypted data having one value, the encrypted data; (Enga, [0006], teaches “According to various embodiments, the system may include one or more clients configured to perform encrypted data operations including storing data or querying data stored on one or more servers.” And “[0067], teaches “Client 201 then sends the at least one encrypted identifier and the encrypted query to the server 202”)
to acquire the encrypted query from the storage medium, each time the encrypted data is received, and to determine whether the value of the encrypted data and the keyword of the encrypted query coincide, with both of the encrypted data and the encrypted query remaining encrypted; and (Enga, [0006], teaches “The client may then send the encrypted hierarchical path identifier to the server and request that the server send back encrypted data matching or associated with the encrypted hierarchical path identifier.” And “[0067], teaches “Client 201 then sends the at least one encrypted identifier and the encrypted query to the server 202”)
to transmit, to the monitoring device, identification data indicating an identifier of the encrypted query when it is determined that the value of the encrypted data and the keyword of the encrypted query coincide. (Enga, [0076], teaches sending back encrypted hierarchical path identifiers)
But Enga does not teach value corresponding to a predicate serving as a search target
However Matsuda teaches value corresponding to a predicate serving as a search target (Matsuda, [0430] teaches “When acquiring an encrypted tag to be a search target from index information by using grouping information included in a search query, not only an encrypted tag associated with a node corresponding to the grouping information but also encrypted tags associated with all nodes higher order than the node are search targets.” And [0431] teaches “Therefore, even if a search query is received while index information is being reconstructed after additionally receiving a group determination key, it is possible to perform checking without excluding the encrypted tag to be a search target.”)
It would have been obvious to one having ordinary skill in the art, before the effective filing of the claimed invention to modify the invention of Enga with the method of Matsuda, as indexes are a known quicker way to identify and retrieve data, this is a simple substitution of one search parameter with another.

Claim 19 teaches the monitoring system claim that corresponds to claim 11 and is rejected using the same rational.
Claim 20 teaches the non-transitory computer readable medium claim that corresponds to claim 11 and is rejected using the same rational.

As per claim 12, Enga in view of Matsuda teaches The search device according to claim 11, wherein the processing circuitry receives, as the encrypted query, from the monitoring device, an encrypted query which is generated by the monitoring device, by encrypting the one keyword using a private key stored in the monitoring device and a public key distributed to the another device and the search device and receives, from the another device, an encrypted data, as the encrypted data, which is generated, by the another device, by encrypting the one value using the public key, and wherein the processing circuitry determines whether the value of the encrypted data and the keyword of the encrypted query coincide using the public key, with both of the encrypted data and the encrypted query remaining encrypted. (Enga, [0087], teaches “the client 201 can encrypt the security label using a public key corresponding to the private key possessed by server 202”)

As per claim 13, Enga in view of Matsuda teaches The search device according to claim 11, wherein the processing circuitry receives, from the monitoring device, a plurality of encrypted queries including keywords that are different respectively, each as the encrypted query, and stores in the storage medium, and wherein when it is determined that the value of the encrypted data and a keyword of any one encrypted query among the plurality of encrypted queries coincide, the processing circuitry transmits data indicating an identifier of said one encrypted query as the identification data. (Enga, [0006], teaches “The client may then send the encrypted hierarchical path identifier to the server and request that the server send back encrypted data matching or associated with the encrypted hierarchical path identifier.”)

As per claim 14, Enga in view of Matsuda teaches The search device according to claim 13, wherein the processing circuitry receives, from the monitoring device, encrypted queries whose number is smaller than a number of values that the encrypted data can take as the plurality of encrypted queries and stores medium. (Enga, [0006], teaches “The client may then send the encrypted hierarchical path identifier to the server and request that the server send back encrypted data matching or associated with the encrypted hierarchical path identifier.”, the encrypted identifier is stored as a binary number and is 1-1, the identifier for location needs to a binary number within a range as the numbers are limited and can’t go to infinity)

As per claim 15, Enga in view of Matsuda teaches The search device according to claim 14, wherein the value of the encrypted data is a numerical value, and wherein the keywords of the plurality of encrypted queries correspond 1-to-1 to a plurality of consecutive numerical values. (Enga, [0006], teaches “The client may then send the encrypted hierarchical path identifier to the server and request that the server send back encrypted data matching or associated with the encrypted hierarchical path identifier.”, the encrypted identifier is stored as a binary number and is 1-1)

As per claim 16, Enga in view of Matsuda teaches The search device according to claim 14, wherein the value of the encrypted data is a numerical value, and wherein the keywords of the plurality of encrypted queries correspond 1-to-1 to a plurality of non-consecutive numerical values. (Enga, [0006], teaches “The client may then send the encrypted hierarchical path identifier to the server and request that the server send back encrypted data matching or associated with the encrypted hierarchical path identifier.”, the encrypted identifier is stored as a binary number and is 1-1)

As per claim 17, Enga in view of Matsuda teaches The search device according to claim 13, wherein the processing circuitry receives an encryption comparison table, being a comparison table of the plurality of encrypted queries and identifiers of the plurality of encrypted queries, and stores in the storage medium, and since then receives the encrypted data from the another device, wherein the processing circuitry acquires encrypted queries from the encryption comparison table one at a time, and determines if the value of the encrypted data and a keyword of an acquired encrypted query coincide, with both of the encrypted data and the acquired encrypted query remaining encrypted, and wherein when it is determined that the value of the encrypted data and the keyword of said one encrypted query coincide, the processing circuitry acquires an identifier of said one encrypted query from the encryption comparison table, and transmits, to the monitoring device, data indicating the acquired identifier, as the identification data. (Enga, [0006], teaches “The client may then send the encrypted hierarchical path identifier to the server and request that the server send back encrypted data matching or associated with the encrypted hierarchical path identifier.” And “[0067], teaches “Client 201 then sends the at least one encrypted identifier and the encrypted query to the server 202”)

As per claim 18, Enga in view of Matsuda teaches The search device according to claim 17, wherein the identifiers of the plurality of encrypted queries are given to the plurality of encrypted queries randomly. (Enga, [0006], teaches “According to various embodiments, the system may include one or more clients configured to perform encrypted data operations including storing data or querying data stored on one or more servers.” And “[0067], teaches “Client 201 then sends the at least one encrypted identifier and the encrypted query to the server 202”, so no specific order for the queries and random in computers is not random)

Other Related Art
Other related art of record:
Ramamurthy (US Patent 9,213,867 B2) teaches “A cloud computing service to securely process queries on a database. A security device and method of operation are also disclosed. The security device may be provisioned with a private key of a subscriber to the cloud service and may have processing hardware that uses that key, sequestering the key and encryption processing in hardware that others, including operating personnel of the cloud service, cannot readily access. Processing within the security device may decrypt queries received from the subscriber and may encrypt responses for communication over a public network. The device may perform functions on clear text, thereby limiting the amount of clear text data processed on the cloud platform, while limiting bandwidth consumed in communicating with the subscriber. Such processing may include formatting data, including arguments in a query, in a security protocol used by the cloud platform.”
Yung (US Patent 9,118,631 B1) teaches “Processing a query, includes, at a client, receiving a user-generated query having a plurality of recognizable terms, securing the user-generated query to generate an encrypted query, so that the plurality of recognizable terms generated by the user-generated query cannot be determined by a server, transmitting the encrypted query to the server, to perform the query on encrypted data comprising a mix of regular data and secure data previously provided by the client, wherein at least one of selection criteria of the query and identifies of selected records of the query result cannot be determined by the server, and interpreting a result of the query provided by the server, and providing an output of the query to the user having the plurality of recognizable terms.”
Kolman (US Patent 9,729,525 B1) teaches “Techniques of performing queries involve adapting a query to whether query data is encrypted. Along these lines, a data sensitivity policy defines which types of data is encrypted prior to storage in a data analytics database and which other types of data remain unencrypted. When a client formulates a query, the client encrypts a query input and then conceals the encrypted query input and query function to form concealed query logic. When the concealed query logic is received by a data analytics server, the data analytics server determines whether the query data to be input into the concealed query logic is encrypted or unencrypted. If the query data is unencrypted, then the concealed query logic is unconcealed and the query input unencrypted so that the data analytics server may evaluate the query function without concealment to produce a query result.”
Ghetti (US Patent 9,608,809 B1) teaches “Systems and methods for securing or encrypting data or other information arising from a user's interaction with software and/or hardware, resulting in transformation of original data into ciphertext. Generally, the ciphertext is generated using context-based keys that depend on the environment in which the original data originated and/or was accessed. The ciphertext can be stored in a user's storage device or 
El Defrawy (US Patent 10,691,754 B1) teaches “Described is a system to ensure that an encrypted query formed by a database client can be used to find matching database records without ever revealing the details of such a query. In addition, to provide more flexibility and enable fine-grained control, the system according to embodiments of the present disclosure, hereinafter referred to as secure, tunable, and accountable generic search (STAGS), enables a client to tune the performance of a query, making trade-offs between search performance and the potential for information leakage using three options.”
Williams (US Pre-Grant Publication No: 2007/0130070 A1) teaches “Facilitating the purchase and sale of private data between anonymous entities based on the use of encryption and a centralized on-line entity to exchange the private data in a secure environment. The seeker of private data, such as consumer information, transmits an encrypted query to the centralized exchange entity. The query submission includes legal representations stating the legally permissible purpose for seeking the information. The centralized exchange entity compares the encrypted query to an encrypted data index collected from at least one data provider, to determine if the query matches any private data held by a data provider. The comparison is conducted within a secure, search component to ensure the privacy of all data and all parties to the transaction. The exchange entity facilitates the anonymous exchange between the data purchaser and the data provider. A payment invoice can be generated and electronically presented by maintainer. The payment may be electronically debited from the 
Pourzandi (US Pre-Grant Publication N0: 2017/0124348) teaches “A method for a survey server for managing query communications between at least a requester server and at least one data holding entity is provided. The requester server holds a first share of a private key and the survey server holds a second share of the private key. An encrypted query is received and then forwarded to at least one data holding entity. A plurality of comparison responses is received. Each comparison response is generated by a private comparison protocol that compares the encrypted query with encrypted data. The encrypted data having been encrypted using the public key. Each comparison response having been partially decrypted with the first share of the private key and placed in the array in a randomized order. The array is decrypted using the second share of the private key. At least one result of the query is determined.”
Carr (US Pre-Grant Publication No: 2018/0212756 A1) teaches “Systems and methods for end-to-end encryption of a web browsing process are described herein. A web query is encrypted at a client using a homomorphic encryption scheme. The encrypted query is sent to a server where the encrypted query is evaluated over web content to generate an encrypted response without decrypting the encrypted query and without decrypting the response. The encrypted response is sent to the client where it is decrypted to obtain the results of the query without revealing the query or results to the owner of the web content, an observer, or an attacker.”
Keselman (US Pre-Grant Publication No: 2019 01047170 A1) teaches “The present disclosure relates to processing data queries on a logically sharded data store. An example method generally includes receiving, from a client device, a query. The query generally comprises one or more data items and wherein at least one of the one or more data items 
Kesarwani (US Pre-Grant Publication No: 2019/0155956 A1) teaches “Methods, systems and computer program products for association rule mining of an encrypted database are provided herein. A computer-implemented method includes receiving, at a first cloud computing environment, encrypted transaction data that are encrypted using an encryption scheme which provides additive homomorphism, wherein the transaction data comprise a plurality of combinations of two or more elements of a set of elements, receiving, at the first cloud computing environment, encrypted query data that are encrypted using the encryption scheme, wherein the query data comprise at least one of an element and a combination of two or more elements of the set of elements which are the subject of a query seeking a determination of whether at least one of the element and the combination of two or more elements is frequent, and computing addition of the encrypted query data with the encrypted transaction data.”
Hattori (US Pre-Grant Publication No: 2019/0340389 A1) teaches “In a search device (102), a data search unit (233) acquires an encrypted query including one keyword from a data storage unit (232), the encrypted query being stored in the storage unit (232) since before the encrypted data is received by the data reception unit (231). The data search unit (233) determines whether a value of the encrypted data and the keyword of the encrypted query coincide, with both of the encrypted data and the encrypted query remaining encrypted. A data transmission unit (234) transmits identification data indicating an identifier of the encrypted 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON P KANAAN whose telephone number is (571)270-3906.  The examiner can normally be reached on M-F (7AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SIMON P KANAAN/Primary Examiner, Art Unit 2492